DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
In figures 1-3, the drawings fails to show how the louvers are “hollow” as described in the specification (see ¶0037).
In figures 1-3, the drawings fail to show how the cooling solution is introduced from the system rack door to the louvers or how “moved air” is able to pass through the louvers as described in specification (¶0045-0046).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow cylindrical louvers (claims 1 and 5), the system sensors (claims 4 and 16), thermal sensors (claims 4 and 16), server room alerts (claims 4 and 16), power grid notice (claims 4 and 16), the reservoir being located at a front or rear side of the rack (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of the Claims
4.	The status of the claims as filed in the reply dated 8/9/2021 are as follows:
	Claims 3, 12, and 16 are amended,
	Claim 15 is canceled,
	Clams 1-14 and 16-20 are currently pending. 
	Claim Rejections - 35 USC § 112	
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 7 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claims 7 and 19 recite “wherein the plurality of louvers comprise a flexible material that descends from a top portion of the rack” in lines 1-2, however, there is no support in the specification for having both louvers and a flexible material. Rather, the specification appears to only shown support for one or the other.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1, 3-5, 9-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S. Patent Publication No. 2013/0021746, “Campbell”, previously cited) in view Ho et al. (Korean Patent Publication No. KR20120008242U, “Ho”, previously cited).

Regarding Claim 1, Campbell discloses an apparatus (figs 3-5), comprising:
a rack (210), containing one or more ventilation slots (perforations of 530);
a reservoir (246), connected to the rack (fig 3), that contains a cooling solution (¶0036).
Campbell, as modified, does not explicitly disclose a plurality of hollow cylindrical louvers that receive and distribute the cooling solution from the reservoir, the hollow louvers are integrated into a front door of the rack. Ho, however, discloses a heat exchanger (figs 2-3) which contains a plurality of hollow cylindrical louvers (12, 14) that receive and distribute a cooling solution (page 4 of translation). Ho teaches that the louvers provide additional heat exchange surface area and thus provide optimal heat exchange efficiency (page 2, lines 10-22 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Campbell to provide the heat exchanger of Ho in place of heat exchanger (410) in order to improve heat exchanger efficiency. This would result 

Regarding Claim 3, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses detecting a change of temperature, beyond a threshold value (at 905, fig 9, Campbell); and
releasing the cooling solution from the reservoir into the plurality of hollow cylindrical louvers (12, 14, Ho) located within the rack (via 247, ¶0043, Campbell).

Regarding Claim 4, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the change of temperature (at 905, fig 9) is detected by a sensor (see annotated fig 3 below). 


    PNG
    media_image1.png
    638
    802
    media_image1.png
    Greyscale


Regarding Claim 5, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses wherein the plurality of hollow cylindrical louvers (12, 14, Ho) are oriented horizontally (fig 2, Ho). 

Regarding Claim 9, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the rack is a server rack (¶0024).

Regarding Claim 10, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the reservoir (246) is connected to the rack (210) via a connecting tube (248).

Regarding Claim 11, Campbell discloses a portable apparatus (figs 3-5), comprising: a reservoir (246) that contains a cooling solution (¶0036).
However, Campbell does not explicitly disclose a plurality of hollow louvers that receive and distribute the cooling solution from the reservoir, the hollow louvers are integrated into a front door of the rack. Ho, however, discloses a heat exchanger (figs 2-3) which contains a plurality of hollow louvers (12, 14) that receive and distribute a cooling solution (page 4 of translation). Ho teaches that the louvers provide additional heat exchange surface area and thus provide optimal heat exchange efficiency (page 2, lines 10-22 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Campbell to provide the heat exchanger of Ho in place of heat exchanger (410) in order to improve heat exchanger efficiency. This would result in the louvers receiving and 

Regarding Claim 12, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the reservoir (246) is connected to the rack (210) via a connecting tube (248).

Regarding Claim 13, Campbell discloses a method for cooling hardware using an apparatus (figs 3-5), wherein the apparatus comprises a rack (210), containing one or more ventilation slots (perforations of 530); a reservoir (246), connected to the rack (fig 3), that contains a cooling solution (¶0036); and a heat exchanger (410) that receive and distribute the cooling solution from the reservoir, the heat exchanger being integrated into a front door (400) of the rack, comprising:
detecting a change in temperature, beyond a threshold value (at 905, fig 9);
releasing a cooling solution from the reservoir connected to the rack (fig 3), wherein the cooling solution flows through the heat exchanger within the rack (210);
redirecting incoming air, via the one or more ventilation slots in the rack  (as 530 are provided on both sides of the heat exchanger, ¶0055), through the heat exchanger containing the cooling solution (fig 5), wherein the heat exchanger containing the cooling solution cools down the redirected incoming air (¶0049); and
directing the cooled down redirected incoming air, that passes through the plurality of hollow louvers, towards hardware components (220) within the rack.


Regarding Claim 16, the combination of Campbell and Ho discloses all previous claim limitations. Campbell further discloses wherein the change of temperature (at 905, fig 9) is detected by a sensor (see annotated fig 3 below). 


    PNG
    media_image1.png
    638
    802
    media_image1.png
    Greyscale



Regarding Claim 17, the combination of Campbell and Ho discloses all previous claim limitations. Campbell, as modified, further discloses wherein the plurality of hollow cylindrical louvers (12, 14, Ho) are oriented horizontally (fig 2, Ho). 


9.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Ho as applied to claims 1 and 13 above, and further in view of Cheon (U.S. Patent Publication No. 2004/0008483, previously cited).

Regarding Claim 2, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the reservoir is located on at least one or more portions of the rack: a top portion of the rack, a side portion of the rack, a rear 

Regarding Claim 14, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the reservoir is located on at least one or more portions of the rack: a top portion of the rack, a side portion of the rack, a rear portion of the rack, and a front portion of the rack. Cheon, however, teaches providing the reservoir (24) on a top portion of an electronic casing (of 1, fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Campbell, as modified, to provide the reservoir on the top portion of the rack such as taught by Cheon in order allow for easier of access to the reservoir and thus allow for easier filling of the coolant.  

10.	Claims 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Ho as applied to claims 1 and 13 above, and further in view of Kulkarni et al. (U.S. Patent Publication No. 2020/0245511, “Kulkarni”, previously cited).

Regarding Claim 6, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution is a non-

Regarding Claim 8, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution evaporates after it flows from the reservoir into the plurality of components located within the rack. Kulkarni, however, discloses a cooling system (fig 1) wherein the cooling solution evaporates after it flows from the reservoir into the plurality of components (110). Kulkarni teaches that the evaporation allows for management of significant amounts of thermal energy (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Miller, as modified, to have the cooling solution evaporate after flowing to the components in order to improve management of the heat. 

Regarding Claim 18, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution is a non-conductive, evaporative liquid that receives generated heat. Kulkarni, however, discloses a cooling system (fig 1) wherein the cooling solution is a non-conductive, evaporative liquid (“dielectric”, ¶ 0021, 0033) that receives generated heat (¶ 0033). Kulkarni teaches that the . 

11.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell and Ho as applied to claim 13 above, and further in view of Campbell et al. (U.S. Patent Publication No. 2011/0292601, “Campbell 601”, previously cited).

Regarding Claim 20, the combination of Campbell and Ho discloses all previous claim limitations. However, they do not explicitly disclose wherein the cooling solution evaporates after it flows from the reservoir into the plurality of hollow louvers located within the rack and is collected from condensed air for reuse. Campbell 601, however, discloses a system (fig 3a, 3b) wherein a cooling solution evaporates (at 337) after it flows from a reservoir (330) into a heat exchanger (of 311, 200) located within a rack and is collected from condensed air for reuse (¶0052). Campbell 601 teaches that this allows the coolant to be cooled during the evaporation and condensing processes and thus further improves cooling of the electronic components (¶0005-0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Campbell, as modified, to have the evaporation and condensation system of Campbell 601 in order to improve the heat rejection of the coolant. 
Allowable Subject Matter
12.	Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the subject matter presented in claims 7 and 19. Specifically, the prior art does not a plurality of hollow louvers comprises a flexible material that descends from a top portion of the rack, directly below the reservoir, at the same time that an activation component causes the cooling solution to flow from the reservoir into the flexible material. Ho et al. (Korean Patent Publication KR20120008242U), considered the closest prior art, teaches providing a cooling solution to a plurality of louvers. However, Ho et al. fails to teach these louvers descending down a rack. The prior art fails to render this obvious and thus the claims are allowable. 
Response to Arguments
14.	Applicant’s arguments, see pages 1-5, filed 9/8/2021, with respect to rejections of claim 7 and 19 have been fully considered and are persuasive.  The rejection of claims 7 and 19 have been withdrawn. 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763